Name: 1999/438/EC: Council Decision of 20 May 1999 concerning the Joint Supervisory Authority set up under Article 115 of the Convention applying the Schengen Agreement of 14 June 1985, on the gradual abolition of checks at common borders, signed on 19 June 1990
 Type: Decision
 Subject Matter: European Union law;  politics and public safety;  political framework;  tariff policy;  international law
 Date Published: 1999-07-10

 Avis juridique important|31999D04381999/438/EC: Council Decision of 20 May 1999 concerning the Joint Supervisory Authority set up under Article 115 of the Convention applying the Schengen Agreement of 14 June 1985, on the gradual abolition of checks at common borders, signed on 19 June 1990 Official Journal L 176 , 10/07/1999 P. 0034 - 0034COUNCIL DECISIONof 20 May 1999concerning the Joint Supervisory Authority set up under Article 115 of the Convention applying the Schengen Agreement of 14 June 1985, on the gradual abolition of checks at common borders, signed on 19 June 1990(1999/438/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Protocol integrating the Schengen Acquis into the framework of the European Union, and in particular Article 2 thereof,(1) Whereas under Article 115 of the Convention applying the Schengen Agreement of 14 June 1985, on the gradual abolition of checks at common borders, signed on 19 June 1990, a Joint Supervisory Authority has been set up, with responsibility for supervising the technical support function of the Schengen Information System ("SIS") and for examining other matters concerning the application of the provisions relating to the SIS and the protection of personal data;(2) Whereas this is an independent authority which cannot be assimilated to a committee or a working party of the Council within the meaning of Article 19 of the Council's Rules of Procedure;(3) Whereas the Joint Supervisory Authority has drawn up its own Rules or Procedure of 2 February 1996, last amended on 27 April 1998, to which it should make consequential amendments further to the integration of the Schengen Acquis into the framework of the European Union;(4) Whereas the Rules of Procedure of the Joint Supervisory Authority should also be considered as forming part of the Schengen Acquis in the widest sense, whose continued operation within the framework of the European Union should be preserved from the logistical and financial points of view;(5) Considering that this is a decision designed to ensure the smooth functioning of the Joint Supervisory Authority in the course of the entry into force of the Treaty of Amsterdam;(6) Taking account of the particularly special status of the Joint Supervisory Authority;(7) Having given an opportunity to the Joint Supervisory Authority to express its views,DECIDES:1. The General Secretariat of the Council of the European Union shall provide the facilities for meetings of the Joint Supervisory Authority and shall assist them in the same way as it assists the working parties of the Council.2. The General Secretariat of the Council shall act as Secretariat for the Joint Supervisory Authority. The Secretariat shall put itself at the disposal of the Chairman of the Joint Supervisory Authority.3. The Chairmanship of the Joint Supervisory Authority shall set, subject to prior agreement of the Presidency of the Council, the dates for the meetings of the Joint Supervisory Authority to be convened in the premises of the Council in Brussels.4. Travelling expenses for meetings in Brussels and the carrying out of controls at the C.SIS shall be charged to the budget of the Council and shall be dealt with in accordance with the Decision of the Secretary-General of the Council of 21 May 1997.5. The persons to be reimbursed travelling expenses shall be:- with regard to each Member State referred to in Article 1 of the Protocol integrating the Schengen Acquis into the framework of the European Union, as well as every other Member State taking part in the provisions of this Acquis relating to the SIS, in respect of meetings of the Joint Supervisory Authority: two representatives of the national authority, as referred to in Article 2(1) of the Rules of Procedure of the Joint Supervisory Authority,- the experts referred in Article 2(5) of the Rules of Procedure of the Joint Supervisory Authority.6. The expenses covered by this Decision shall be imputed to post 2501 of Section II (Council) of the general budget.Done at Brussels, 20 May 1999.For the CouncilThe PresidentE. BULMAHN